65 S.E.2d 138 (1951)
233 N.C. 642
NATIONAL SURETY CORP.
v.
SHARPE et al.
No. 602.
Supreme Court of North Carolina.
May 23, 1951.
*139 John M. Spratt, York, S. C., and Carroll & Steele Rockingham, for appellee York Mills, Inc.
Seawell & Seawell, Carthage, for defendant appellants.
BARNHILL, Justice.
The order entered in effect extended the receivership to include the property belonging to the defendants individually. It was made to appear that the debts of the partnership alone are many times in excess of the value of the partnership property. The only exception in the record is to the "entering and signing order dated January 24, 1951." It is presumed that the court found facts sufficient to support his order. Hall v. Queen City Coach Co., 224 N.C. 781, 32 S.E.2d 325; Craver v. Spaugh, 227 N.C. 129, 41 S.E.2d 82. The judgment is regular in form and no error is made to appear on the face of the record. Rader v. Queen City Coach Co., 225 N.C. 537, 35 S.E.2d 609; Roach v. Pritchett, 228 N.C. 747, 47 S.E.2d 20; Russos v. Bailey, 228 N.C. 783, 47 S.E.2d 22.
However, the record does leave in doubt whether the order directs the receiver to receive and take into his possession the physical property of Moore Central Railroad. The receiver is entitled to the certificates of stock held by defendants or which have been wrongfully conveyed by them to defeat the rights of creditors, but not to the physical property and assets of the corporation. Let the order be so modified.
The right of the defendants to homestead and personal property exemptions is not precluded by the order. This and other questions defendants sought to debate on this appeal will be heard and decided in due time and in an orderly manner.
The order entered, as herein modified, is affirmed.
Modified and affirmed.